Citation Nr: 0512962	
Decision Date: 05/12/05    Archive Date: 05/25/05

DOCKET NO.  99-14 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for multiple additional disabilities, 
including disabilities of the heart, the sternum and the 
chest, the left leg, surgical scars, a hernia, and insulin 
dependent diabetes mellitus (IDDM), claimed as results of 
hospitalization and surgical and medical treatment by the 
Department of Veterans Affairs (VA).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel

INTRODUCTION

The veteran served on active duty from April 1954 to November 
1957.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  March 1999 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  

On June 21, 2000, the veteran appeared and testified at an 
electronic (videoconference) hearing before the undersigned 
acting Veterans Law Judge.  The veteran waived an in-person 
hearing.  A transcript of the hearing is of record.  

In a December 2000 decision, the Board denied the veteran's 
claim of entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for multiple additional disabilities as a 
result of VA surgical and medical treatment. The veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (CAVC), which vacated the Board's 
December 2000 decision and remanded the case to the Board for 
further proceedings.  CAVC noted that during the pendency of 
the veteran's appeal the Veterans Claims Assistance Act of 
2000 (VCAA) had been enacted. 

In a June 2002 decision, the Board again denied the veteran's 
claim.  The veteran appealed the Board's decision to CAVC.  A 
Joint Motion for Remand was filed by the Secretary of 
Veterans Affairs and the veteran-appellant.  The parties 
before the Court stated that a remand was necessary pursuant 
to the enhanced duy to notify in the VCAA as further defined 
in Charles v. Principi, 16 Vet. App. 370 (2002) and 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In a 
February 2004 Order, CAVC vacated the June 2002 Board 
decision and remanded the matter for further proceedings 
consistent with the Joint Motion for Remand.

The Board remanded this case to the RO in July 2003 for 
further notification action pursuant to the VCAA.  The case 
was returned to the Board in February 2005.

FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claim, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for an equitable 
disposition of the claim decided herein.

2.  In February 1998, the veteran underwent coronary artery 
bypass graft surgery at a VA Medical Center.

3. Infections of the left leg, sternal area, and abdomen, 
which occurred following the coronary bypass surgery, and 
which required additional medical treatment and surgery, were 
not the result of any carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part.

4.  Postoperative infections of the left leg, sternal area, 
and abdomen were not events which were not reasonably 
foreseeable.  

5.  VA hospitalization and surgical and medical treatment was 
not the proximate cause of any additional disability of the 
heart, sternum, or chest, nor did it result in a hernia or 
insulin-dependent diabetes mellitus.

6.  Loss of veins in the legs and scars at the sites 
associated with VA coronary artery bypass surgery and 
subsequent surgeries were necessary consequences of surgery.



CONCLUSION OF LAW

The criteria for entitlement to compensation under the 
provisions of 38 U.S.C.A. 
§ 1151 for multiple additional disabilities, including 
disabilities of the heart, the sternum and the chest, the 
left leg, surgical scars, a hernia, and IDDM, claimed as 
results of VA hospitalization and surgical and medical 
treatment, have not been met.  38 U.S.C.A. §§ 1151, 5107 
(West 2002); 38 C.F.R. § 3.358 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter: VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003), are 
applicable to this appeal.  The VCAA and the implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002). 

Relevant to the duty to notify, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004) 
(Pelegrini II).  In Pelegrini II, 18 Vet. App. at 120-121, 
the Court held that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 
38 C.F.R. § 3.159(b), and Quartuccio, that informs the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide and that, furthermore, in what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim", under 
38 C.F.R. § 3.159(b).  In Pelegrini II, the Court clarified 
that VA's regulations implementing amended section 5103(a) 
apply to cases pending before VA on November 9, 2000, even if 
the RO decision was issued before that date and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not error to provide remedial notice after 
such initial decision.  Pelegrini II, 18 Vet. App. at 120.    

VA has informed the veteran of the evidence needed to 
substantiate his claim by furnishing him with copies of: the 
March 1999 rating decision; the June 1999 statement of the 
case (SOC); the September 2004 supplemental statement of the 
case (SSOC); and a February 2004 letter sent to the veteran 
pursuant to the July 2003 Board remand by the VA Appeals 
Management Center (AMC), which set forth provisions of the 
VCAA.  The AMC's letter clearly indicated what type of 
evidence is necessary to establish entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151 and 
explained the respective responsibilities of the claimant and 
of VA under the VCAA.  As the veteran was furnished the 
requisite notice over a year ago, VA has no further duty to 
inform him of the evidence needed to substantiate his claim.  
The VCAA letter sent to the veteran in February 2004 was a 
remedial notice permitted by Pelegrini II.  

VA has afforded the veteran ample opportunity to submit 
evidence and argument in support of his claim and to 
submit or identify evidence relevant to his claim.  Each 
of the four elements of VCAA notice listed in Pelegrini 
II has been provided to the veteran.  Any error in not 
providing a single notice to the appellant covering all 
content requirements was a harmless error.  The  Board 
concludes that VA has fulfilled the duty to notify 
pursuant to the VCAA, and there will be no prejudice to 
the veteran if the Board decides his appeal at this 
time.  See Mayfield v. Nicholson, No. 02-1077 (Fed. Cir. 
April 14, 2005).

VA has also fulfilled the duty to assist pursuant to the 
VCAA.  VA obtained the pertinent VA records of the veteran's 
hospitalization and surgical/medical treatment, including VA 
outpatient and inpatient treatment records dated from 1998 to 
2002.  In addition, VA obtained a medical opinion on the 
medical issues in this case.  The veteran had a hearing at 
which he provided testimonial evidence and argument.  

The Board notes that the veteran's representative argued in a 
January 2005 statement that this case should be remanded to 
obtain a statement of the Veterans Health Administration's 
policies and procedures concerning the prevention of post-
surgical infection and to obtain a medical opinion on the 
issue of whether such VHA policies and procedures were 
followed in the veteran's case.  The Board does not agree.  
There is no competent medical evidence of record or other 
credible evidence that the veteran's post-operative infection 
after VA surgery was attributable to any action or inaction 
by the VA hospital personnel or to any environmental risk to 
the veteran created by VA hospital personnel.  The Board 
finds that the claimant would have to demonstrate a prima 
facie case that there was some relationship between the 
veteran's post-operative infection and some action, inaction, 
or environmental condition attributable to the VA hospital 
and surgical-medical personnel before the development 
requested by the veteran's representative would be necessary 
to decide the claim on appeal.  There has been no such 
showing by the appellant, and for that reason the Board finds 
that the development requested by his representative is not 
necessary to decide the appeal.  See 38 C.F.R. § 3.159(c)(4) 
(2004).  

The veteran and his representative have not identified any 
additional existing evidence which might be relevant to the 
appeal. The Board finds that further assistance is not 
required by the VCAA and the case is ready for appellate 
review.  There will be no prejudice to the veteran if the 
Board decides his appeal at this time and the Board will, 
therefore, proceed to consider the appellant's claim on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
Mayfield, supra.

Contentions

The veteran contends that he incurred additional 
disabilities, to include disabilities of the heart, sternum, 
chest, and left leg, scars at the surgical sites, a hernia, 
and IDDM, as a result of VA hospitalization and 
surgical/medical treatment.  Specifically, he asserts that 
the lack of administration of pre-surgery antibiotics in 
February 1998, unclean facilities, failure to change wound 
dressings, and failure to provide discharge instructions on 
proper wound care constituted faulty care on VA's part and 
resulted in a post-operative infection which required 
corrective surgeries.

Factual Background

In December 1997, the veteran underwent an elective cardiac 
catheterization which revealed coronary artery disease (CAD).  
He was admitted to the Pittsburgh, Pennsylvania, VA Medical 
Center (VAMC) in February 1998 for coronary artery bypass 
graft surgery (CABG).  His medical history at admission was 
positive for a myocardial infarction (in 1980), CAD, diabetes 
mellitus, and circulatory problems of the legs.

A consent form, signed by the veteran, was obtained on 
February 25, 1998.  The consent form indicated that surgery 
was to be performed to bypass blockages of blood vessels to 
the heart using an artery from the chest wall and/or a vein 
from the leg.  The veteran was notified on the consent form 
that the risks of the surgery included infection.  A CABG 
with the internal thoracic artery to the anterior descending 
artery and a separate saphenous vein graft to the right 
coronary artery was performed that day.  The veteran's 
postoperative course was normal, and he was discharged to 
home on March 1, 1998, with instructions to return to the 
surgical clinic approximately four weeks subsequent to 
hospital discharge.  He was provided, and signed, discharge 
instructions, which included special instructions for washing 
the surgical incision daily with soap and water, watching for 
signs of infection, drainage, and fever, and how to alleviate 
swelling of the left leg and pain.

Unfortunately, the veteran developed infections both in the 
sternal wound and in the leg wound, which required multiple 
operations for debridement and closure.  In March 1998, he 
developed a mediastinal wound infection.  He underwent 
exploration of the mediastinal wound, debridement of the 
sternum, and pulse irrigation of the wound.  Co-risk 
variables included CAD, diabetes, CABG, and an old myocardial 
infarction.  The veteran also underwent a median sternotomy.  
His lower extremity was harvested for a saphenous vein.  He 
tolerated the procedure well and was transported to the 
intensive care unit (ICU) in satisfactory condition.  His 
postoperative course was normal.  Doctors' orders included 
wet to dry dressing changes every six hours.  Nurse's notes 
indicated that the dressings were changed and skin care was 
performed.  The veteran's wife was taught the procedures for 
dressing changes at home.

In May 1998, incision and drainage of the veteran's left leg 
was performed.  The veteran underwent a skin graft to the 
left leg.  Prior to his surgery, he signed an informed 
consent in which he acknowledged that infection was a risk of 
the surgery.  Co-risk variables included peripheral vascular 
disease and IDDM.  His postoperative course was again normal.  
The discharge summary showed the veteran was status post 
CABG, status post sternal wound dehiscence with subsequent 
flapping to the chest, with concurrent dehiscence of the left 
leg incisions.

The veteran underwent sternal debridement in July 1998.  At 
that time there was a collection of pus and debris at the 
lower part of his previous wound coverage, which was opened 
and from which all necrotic material was removed.  The 
options for wound management included coverage with a skin 
flap versus conservative management with continued dressings.  
These options were discussed with the veteran, and he decided 
to give dressing changes a try prior to any further surgery. 
Therefore, he was considered ready for discharge home in late 
August 1998 with dressing changes to be performed at home.  
He was maintained on antibiotic therapy but then developed a 
methicillin resistant staph aurous infection.

In November 1998, the veteran underwent debridement and 
biopsy of a pigmented lesion on his left chest.  The 
diagnosis was melanoma.  The infectious disease service was 
consulted, and the recommendation was to place the veteran on 
Vancomycin, and the general surgery service placed a helical 
catheter.  A spontaneous abdominal wound opening was found 
and drained.  A pathology report on the pigmented lesion 
noted significant spreading of a malignant melanoma. The 
veteran was followed by the plastic surgery clinic and 
scheduled for wide excision of the malignant melanoma.  In 
December 1998, he underwent a wide excision of the melanoma 
of the left chest and debridement and irrigation of the 
abdominal wound infection.  The surgical report in December 
1998 stated that a skin graft was harvested from the 
veteran's left thigh and applied to his abdominal and chest 
wounds.  The veteran tolerated the procedure well.  He 
recuperated for two days in the hospital.  It was noted that 
there was a good graft take, the donor site was intact, and 
wide excision of the melanoma site was also intact.

The veteran signed informed consent statements in which he 
acknowledged the risks of such surgeries, including 
infection, prior to the following VA surgical procedures: the 
CABG in February 1998; surgery in March 1998 for treatment of 
the mediastinal wound infection; surgery in May 1998 for the 
treatment of the left leg infection; surgery in July 1998 for 
the treatment of a sternal wound infection; surgery in 
November 1998 for the treatment of a chest wound infection; 
and surgery in December 1998 for the treatment of the chest 
and abdominal wound infection and for excision of melanoma on 
the left chest.

In February 1999, a VA examiner conducted a review of the 
pertinent medical records.  The examiner was asked to state 
an opinion as to whether the February 1998 CABG involved 
carelessness, negligence, lack of proper skill, or error in 
judgment on the part of VA.  The examiner was also asked 
whether adverse postoperative events were reasonably 
foreseeable.  

The examiner noted that the veteran was a 62-year-old male, 
status post CABG on February 25, 1998 and that he had a 
medical history of obesity, hypertension, and peripheral 
vascular disease; a 3-year history of non insulin-dependent 
diabetes mellitus; and a smoking history of 50 pack years.  
He also reportedly had a preoperative cardiac history of 
chronic stable angina, Class III.   The reviewing VA 
physician noted and discussed the February 1998 left anterior 
descending with internal thoracic aorta bypass and the 
saphenous vein to right coronary artery bypass.  The examiner 
noted that, unfortunately, the veteran did develop infections 
both in the sternal wound and in the leg wound, which 
required multiple operations for debridement and closure.  
The examiner stated an opinion that all the VA operations 
were medically indicated and performed appropriately.  The 
examiner stated that diabetes mellitus was a known 
significant risk factor in development of post-operative 
infections.  It was the reviewing VA physician's conclusion 
that, based on a review of the pertinent medical records, the 
multiple surgical procedures after February 1998 were all 
necessary to control infection and that the overall care was 
considered excellent.

At the June 2000 hearing, the veteran testified that: the 
risks of surgery due to his diabetes mellitus were not 
discussed with him in February 1998; he was never given 
discharge instructions for wound care in February 1998; six 
days after surgery his chest and leg "busted open" with a 
brownish-tan pus; he was never given antibiotics until after 
the third surgery; his left leg wound didn't heal; and he 
developed a hernia.  He further testified that he was unable 
to walk long distances due to the condition of his left leg 
and that he had discomfort in his chest, which made free 
movement of his arms difficult.

VA treatment records show that the veteran underwent a 
cardiac catherization in September 2002 and note the 
continued presence of CAD and IDDM.  The VA  treatment 
records also note the veteran's complaints of upper chest 
pain and contain a finding of a ventral hernia in April 2002.  

Legal Criteria

Title 38, United States Code, Section 1151 provides that 
where a veteran suffers an injury or aggravation of an injury 
resulting in additional disability by reason of VA 
hospitalization or medical or surgical treatment, 
compensation shall be awarded in the same manner as if such 
disability were service connected.  Amendments to 38 U.S.C.A. 
§ 1151 made by Pub. L. 104-204 require a showing that the VA 
hospitalization or treatment in question not only resulted in 
additional disability but that the proximate cause of such 
additional disability was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the VA's part in furnishing such treatment, or that the 
proximate cause of the additional disability was an event 
that was not reasonably foreseeable. The amendments apply to 
claims for compensation under 38 U.S.C.A. § 1151, which were 
filed on or after October 1, 1997.   See VAOPGCPREC 40-97.  
The veteran filed his claim under 38 U.S.C.A. § 1151 in June 
1998, and so the amendments to 38 U.S.C.A. § 1151 apply in 
his case.

Compensation is not payable for the necessary consequences of 
medical or surgical treatment or examination properly 
administered with the express or implied consent of the 
veteran, or, in appropriate cases, the veteran's 
representative.  "Necessary consequences" are those which 
are certain to result from or were intended to result from 
the examination or medical or surgical treatment 
administered.  38 C.F.R. § 3.358(c)(3) (2004).  

The regulations implementing 38 U.S.C.A. § 1151 were recently 
amended effective September 2, 2004.  See 69 Fed. Reg. 45,426 
(August 3, 2004).  As the relevant evidence in this case pre-
dates September 2, 2004, the amended regulations do not apply 
to the veteran's appeal.

Analysis

A review of the evidence listed in Factual Background section 
above discloses that,  following his CABG in February 1998, 
VA hospitalized the veteran on several occasions between 
March 1998 and December 1998, primarily for the purpose of 
wound management.  The claims file contains voluminous VA 
inpatient and outpatient treatment records which are negative 
for any finding or opinion or other competent medical 
evidence showing that the veteran sustained additional heart, 
sternum, or chest disability or a hernia or that he 
contracted IDDM as a result of the CABG in February 1998 or 
as a result of the subsequent VA surgical and medical 
treatment.

During the bypass surgery in February 1998 and subsequent 
surgeries, saphenous veins were harvested from the veteran's 
left leg.  In May 1998, he developed an infection at the 
harvest site.  Thereafter, he underwent skin grafting from 
the left thigh to his left leg.  In December 1998, he 
received a skin graft from the left thigh to the site of the 
abdominal infection.  The loss of veins in the leg and the 
scars associated with the CABG and subsequent surgery were 
necessary consequences of the surgical procedures.  See 38 
C.F.R. § 3.358(c)(3).  As such, the veteran is not entitled 
to compensation for the loss of veins in the leg or leg scars 
under the provisions of 38 U.S.C.A. § 1151.

There is no indication in the veteran's VA treatment records 
that any treating physician thought that he needed to receive 
antibiotic medication prior to the VA CABG.  There is no 
medical evidence of record that failure to prescribe pre-
surgery antibiotic medication was a breach of the standard of 
good medical care, and the veteran has not submitted any 
medical evidence or a medical opinion to that effect.  The 
veteran's own stated belief that not providing him with pre-
surgery antibiotics was negligent or an error in judgment is 
lacking in probative value because, as a layman without 
medical training or expertise, he is not qualified to offer 
an opinion on that question.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).

Although the veteran continues to report pain in the surgical 
wounds, the infection of the left leg graft site was resolved 
as of November 1998.  Moreover, there was no indication in 
the mid-December 1998 VA hospital discharge summary that, 
after excision of the melanoma on the chest, the veteran 
still had active infection at the sternal site of the bypass 
surgery.  The veteran thus does not have current additional 
disability of a postoperative infection.  

Following a review of the record in February 1999, a VA 
physician found that all of the veteran's VA surgical 
procedures were performed appropriately and were certainly 
indicated in a patient who, unfortunately, developed 
infection following the CABG.  The reviewing physician 
reported that diabetes mellitus is a known significant risk 
factor for the development of postoperative infections and 
that the multiple procedures which were subsequently 
undertaken were all necessary to control the infections.  The 
reviewing physician found that the overall care provided to 
the veteran was excellent. 

The veteran has expressed continuing complaints of pain in 
his left leg and chest since the VA CABG in February 1998.  
However, there is no competent medical evidence that he has 
additional disability of the left leg or chest as a result of 
any VA treatment involving carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part.  

The veteran and his representative have argued that his 
infection occurring after the VA CABG in February 1998 was an 
event which was not reasonably foreseeable.  In a January 
2005 statement, the veteran's representative argued that the 
veteran did not consent to be infected and that no hospital 
or physician can foresee that a patient will become infected.  
This argument lacks merit because the consent forms signed by 
the veteran, initially in February 1998, and prior to his 
subsequent surgeries between March 1998 and December 1998, 
clearly indicated that infection was a risk of the surgical 
procedures to be performed.  Moreover, the veteran signed 
discharge instructions on March 1, 1998, which included 
special instructions for preventing infection of the surgical 
wound.  The reviewing VA physician reported that the 
veteran's non-service connected diabetes presents a known 
risk for postoperative infection.  Based on this record, the 
Board finds as a fact that the veteran's post-operative 
infection was not an event which was not reasonably 
foreseeable.

The veteran has also asserted that the VAMC was unclean and 
that he was not given discharge instructions in February 1998 
for wound care.  There is no evidence of record to support 
the veteran's assertion that the Pittsburgh VAMC was unclean 
while he was being treated there or that the environment in 
the hospital to which he was exposed was not sterile.  His 
allegation that he did not receive discharge instructions is 
contradicted by his hospital chart.    

There is no competent medical evidence of record that the VA 
hospitalization and surgical and medical treatment at issue 
were the proximate cause of any additional disability, to 
include post-operative infections.  The veteran has not 
provided any medical evidence or a medical opinion to support 
his contentions that VA hospitalization and treatment caused 
the post-operative infections and other disabilities and that 
his VA hospitalization and treatment involved carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part.

The only evidence supporting the veteran's claim is his own 
statements.  While the Board sympathizes with the veteran and 
recognizes that his postoperative course was not without 
problems, he is competent to testify only as to matters which 
are capable of lay observation.  He is not qualified to 
render opinions which require medical expertise such 
questions of medical diagnosis and medical causation. 
Therefore, his opinions on the medical issues in this case 
lack probative value.  See 38 C.F.R. § 3.159(a) (2004); 
Espiritu, supra. 

In sum, the preponderance of the credible evidence of record 
is against the veteran's claim for compensation under 
38 U.S.C.A. § 1151, and entitlement to that benefit is not 
established.  As the preponderance of the evidence is against 
the veteran's claim, the benefit of the doubt doctrine does 
not apply.  38 U.S.C.A. § 5107(b) (West 2002). 

ORDER

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for multiple additional disabilities, 
including disabilities of the heart, the sternum and the 
chest, the left leg, surgical scars, a hernia, and IDDM, 
claimed as results of VA hospitalization and surgical and 
medical treatment, is denied.


	                        
____________________________________________
	James A. Frost
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


